NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 26 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RUBEN ANTONIO MEJIA-CELAYA,                      No. 11-73136

               Petitioner,                       Agency No. A200-062-447

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Ruben Antonio Mejia-Celaya, a native and citizen of Honduras, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We dismiss in part

and deny in part the petition for review.

      We do not consider the medical information attached to Mejia-Celaya’s

opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this

court’s review is limited to the administrative record). We deny the respondent’s

motion to strike as unnecessary.

      We lack jurisdiction to consider the particular social group of abandoned

street children and related contentions that Mejia-Celaya raises in his opening

brief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks

jurisdiction to review issues or claims not raised before the agency). Substantial

evidence supports the agency’s adverse credibility determination based on the

inconsistency in the record regarding whether Mejia-Celaya obtained medical

treatment after being beaten by gang members. See Shrestha, 590 F.3d at 1048

(adverse credibility determination was reasonable under the REAL ID Act’s

totality of the circumstances standard); see also Pal v. INS, 204 F.3d 935, 939-40

(inconsistency between testimony and application regarding injuries petitioner

                                            2                                 11-73136
received went to heart of claim). The agency reasonably rejected Mejia-Celaya’s

explanation for the inconsistency. See Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). In the absence of credible testimony, Mejia-Celaya’s asylum and

withholding of removal claims – including his claim for humanitarian asylum –

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT relief because

Mejia-Celaya failed to demonstrate it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Honduras.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   11-73136